         Case 2:19-cv-05243-JLS Document 14 Filed 09/30/20 Page 1 of 1




                   IN THE UNITED STATES DISTRICT COURT
                FOR THE EASTERN DISTRICT OF PENNSYLVANIA

MALIK MILES,                            :
    Petitioner,                         :
                                        :
                    v.                  :      CIVIL ACTION NO. 19-CV-5243
                                        :
MARK GARMAN, et al.,                    :
    Respondents.                        :

                                 ORDER

      AND NOW, this 30th day of September, 2020, upon careful and independent

consideration of the pleadings and record herein, and after review of the Report and

Recommendation of Thomas J. Rueter, United States Magistrate Judge to which no

objections were filed, it is hereby ORDERED that:

      1. The Report and Recommendation [Doc. 11] is APPROVED and ADOPTED;

      2. The petition for writ of habeas corpus [Doc. 1] is DENIED; and

      3. There is no probable cause to issue a certificate of appealability; and

      4. The Clerk is DIRECTED to mark this case closed for statistical purposes..



                                        BY THE COURT:



                                        /s/ Jeffrey L. Schmehl
                                        JEFFREY L. SCHMEHL, J.
